Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	*   *   *   *   *   *

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21, 22, 25-28, 36, & 37 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ellis 10,502,517 (newly cited).
	Ellis shows a limb assembly for an archery bow, which includes a first limb member 16a, with a first portion engaged to a limb cup 24, and a second portion extending away from the limb cup; a second limb member 16b, with a first portion engaged to the limb cup, and a second portion extending away from the limb cup; the first portion of the first limb member is not parallel to the first portion of the second limb member; the second portion of the first limb member is not parallel to the second portion of the second limb member; the limb members support a rotating bracket 22, which supports a rotatable member 18.
	*   *   *   *   *   *

Claims 23, 24, 29-35, & 38-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	*   *   *   *   *   *

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	*   *   *   *   *   *

This letter was prepared by Examiner John Ricci, who can be reached at:

Voice: 571-272-4429


Use 571-273-4429 for papers to be delivered directly to the Examiner, like informal or proposed responses for discussion, or notes in preparation for an interview.

PTO main desk: 800-786-9199.

Visit our Web site at www.uspto.gov.






/JOHN A RICCI/Primary Examiner, Art Unit 3711